IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00328-CR

SAMUEL RUSHTON KEATOR,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 335th District Court
                              Burleson County, Texas
                               Trial Court No. 14,919


                           ABATEMENT ORDER


      Samuel Rushton Keator perfected this appeal from his conviction for possession

with intent to deliver a controlled substance. This Court has not issued an opinion or

mandate in the appeal. Keator has since died, and this Court received documents

verifying his death. Keator’s death during the pendency of his criminal appeal deprives

this Court of jurisdiction. Freeman v. State, 11 S.W.3d 240 (Tex. Crim. App. 2000). The

proper action is permanent abatement of the appeal. See TEX. R. APP. P. 7.1(a)(2).
        Accordingly, this appeal is permanently abated.




                                               AL SCOGGINS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal Permanently Abated
Opinion delivered and filed January 11, 2017
Do not publish
[CR25]




Keator v. State                                              Page 2